

116 HR 4047 IH: Open Banking Study Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4047IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Meeks introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require certain Federal financial regulators to carry out an independent study of their
			 regulated entities’ processes for allowing third parties to access
			 consumer-authorized financial data.
	
 1.Short titleThis Act may be cited as the Open Banking Study Act of 2019. 2.Consumer-authorized financial data study (a)StudyThe Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration shall, jointly, carry out a study of their regulated entities’ processes for allowing third parties to access consumer-authorized financial data.
 (b)ReportNot later than the end of the 1-year period beginning on the date of enactment of this Act, the Federal agencies required to carry out a study under subsection (a) shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing—
 (1)a description of all findings and determinations made in carrying out the study required under subsection (a); and
 (2)administrative and legislative recommendations that would encourage consumer-authorized financial data sharing and aggregation consistent with the agencies’ safety and soundness, consumer protection, and cybersecurity standards, and all applicable laws and regulations.
				